  Case 4:19-cv-04193-KES Document 9 Filed 01/22/20 Page 1 of 1 PageID #: 80



                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               SOUTHERN DIVISION


JEFFREY CHURCH,                                    4:19-CV-04193-KES

                  Plaintiff,

                                            ORDER GRANTING MOTION FOR
      vs.                                  ORDER PERMITTING ALTERNATIVE
                                              SERVICE BY PUBLICATION
STACE NELSON, SENATOR OF THE
19TH DISTRICT OF THE SOUTH
DAKOTA SENATE, INDIVIDUAL AND
OFFICIAL CAPACITY;

                  Defendant.


      Plaintiff, Jeffrey Church, moves the court for an order authorizing service

by publication upon defendant. Docket 7. No objections to the motion have

been filed. Good cause appearing, it is

      ORDERED that plaintiff’s motion (Docket 7) is granted.

      Dated January 22, 2020.

                                     BY THE COURT:


                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE
